DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.
Claim Objections
Claim 16 is objected to because of the following informalities:  “a” in line 2 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2015/0013217 henceforth Johnson) in view of Deeben (US 2015/0069439).
Regarding claim 1, Johnson discloses a greenhouse system comprising: a greenhouse having an interior for growing plants (para. 0108 and 0121), a cover member that covers the greenhouse interior; wherein the cover member is translucent and has an inner side and an outer side (glass substrate with coating, para. 0108 and 0121) but fails to teach wherein the cover member is configured such that a radiation which radiates from the inner side through the cover member is influenced, so that outgoing total radiation from the inner side to the outer side of the cover member and exiting the greenhouse has a white color on the Planck curve. However, Deeben teaches a cover member (para. 0040) configured such that a radiation which radiates from the inner side through the cover member is influenced, so that outgoing total radiation from the inner side to the outer side of the cover member and exiting the greenhouse has a white color on the Planck curve (substrate 40 which can be a transparent glass plate with phosphor layer 38 is configured to convert blue light to white light, para. 0008). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Johnson’s greenhouse glass with a 
Regarding claim 2, Johnson as modified by Deeben teaches the invention substantially as claimed and Deeben further teaches wherein the cover member is configured as at least one of a group including: a filter for specific wavelengths of the radiation for influencing the radiation, an additional radiation which blends together with the radiation via the cover member for influencing the radiation, the cover member configured as a converter which converts the radiation with regard to at least a part of its wavelengths for influencing the radiation (substrate 40 which can be a transparent glass plate with phosphor layer 38 is configured to convert blue light to white light, para. 0008), and the cover member configured as a polarizer for influencing the radiation.
Regarding claim 3, Johnson as modified by Deeben teaches the invention substantially as claimed and Johnson further teaches wherein the cover member is configured as a translucent pane (greenhouse window) or hothouse film, onto which a layer or film is applied for influencing the radiation (substrate 40 is a transparent glass plate with phosphor layer 38, para. 0040).
Regarding claim 4, Johnson as modified by Deeben teaches the invention substantially as claimed and Deeben further teaches wherein the cover member is configured as a translucent pane or hothouse film which comprises a conversion substance (substrate 40 is a transparent glass plate with phosphor layer 38, para. 0040 and para. 0042, phosphor powder 42).
Regarding claim 5, Johnson as modified by Deeben teaches the invention substantially as claimed and Deeben further teaches wherein the layer or film is configured as a color filter (para. 0008 and 0040).
Regarding claim 6, Johnson as modified by Deeben teaches the invention substantially as claimed and Deeben further teaches wherein additional radiation can be emitted with the layer or film at least via the outer side of the cover member (para. 0008, white light is emitted). 
Regarding claim 8, Johnson as modified by Deeben teaches the invention substantially as claimed and Deeben further teaches wherein the layer or the film is configured as a converter (substrate 40 which can be a transparent glass plate with phosphor layer 38 is configured to convert blue light to white light, para. 0008).
Regarding claim 9, Johnson as modified by Deeben teaches the invention substantially as claimed and Deeben further teaches wherein the layer and/or the film and/or the hothouse film comprises for conversion a luminescent substance (substrate 40 is a transparent glass plate with phosphor layer 38, para. 0040 and para. 0042, phosphor powder 42) or a luminescent substance mixture and/or nanomaterials.
Regarding claim 10, Johnson as modified by Copic teaches the invention substantially as claimed and Johnson further teaches wherein the layer is configured as a polarizer (para. 0047, UV blocking). 
Regarding claim 13, Johnson teaches a method for modifying radiation exiting a greenhouse, the method comprising: providing a cover member of the greenhouse (glass substrate with coating, para.0108 and 0121); using a film or a layer for the cover member (coating, para. 0121) but fails to teach wherein the film or layer is configured 
Regarding claim 16, Johnson as modified by Deeben teaches the invention substantially as claimed and Johnson further teaches wherein the cover member is configured as a translucent greenhouse pane for a greenhouse (para. 0108). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Deeben, as applied to claim 1 above, further in view of Van Bommel et al. (US 2018/0106460 henceforth Van Bommel).
Regarding claim 7, Johnson as modified by Deeben teaches the invention substantially as claimed but fails to teach wherein the layer or film is configured as a translucent, organic light-emitting diode. However, Van Bommel teaches a layer or film configured as a translucent, organic light-emitting diode (para. 0086). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pane of Johnson’s greenhouse with a lighting system as taught by Van Bommel to provide a high intensity light source to promote plant growth without a high energy loss.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Deeben in view of Waumans et al.  (US 2011/0115385).
Regarding claim 11, Johnson as modified by Deeben teaches the invention substantially as claimed but fails to teach at least one interior light is arranged in the greenhouse. However, Waumans teaches an interior light (10, para. 0046) arranged in the greenhouse (para. 0044). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Johnson’s greenhouse with the interior lighting as taught by Waumans to provide artificial lighting to promote plant growth during inclement weather.
Regarding claim 12, Johnson as modified by Deeben and Waumans teaches the invention substantially as claimed and Waumans further teaches wherein the interior light emits at least partially polarized radiation (para. 0073), and/or wherein the interior light emits light which is adapted to plants that can be arranged in the greenhouse.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Deeben, as applied to claim 1 above, further in view of Longstaff (US 5022181).
Regarding claim 14, Johnson as modified by Deeben teaches the invention substantially as claimed and Johnson further teaches UV film layer (para. 0046 and 0078) but fails to teach wherein the cover member comprises polyvinyl chloride. However, Longstaff teaches a cover member comprising polyvinyl chloride to protect plants from harmful UV radiation (col. 3 ll. 14-21). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Johnson’s greenhouse glass with polyvinyl chloride as taught by Longstaff to protect plants from harmful UV radiation.
Regarding claim 15, Johnson as modified by Deeben and Longstaff teaches the invention substantially as claimed and Longstaff further teaches wherein the polyvinyl chloride has a thickness of about 100um (claim 2).
Claims 17-19 are allowed.
Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Johnson and Deeben both discloses a film coating disposed on a transparent or glass substrate. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 216 USPQ 1038, 1039.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONY E EVANS/Primary Examiner, Art Unit 3647